Citation Nr: 0925906	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a heart disability 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to 
June 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
Veteran's claims of service connection for hypertension and a 
heart disorder, both claimed as secondary to his service-
connected diabetes mellitus.  In January 2007, the Board 
remanded the matter for further notification, evidentiary 
development, and adjudication.  Thereafter, the Appeals 
Management Center (AMC) re-adjudicated the claims and again 
denied the claims via the issuance of a supplemental 
statement of the case (SSOC) in May 2009.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in May 2006.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  The Veteran's hypertension has not been caused or made 
worse by service-connected diabetes mellitus.

2.  The Veteran's heart disability has not been caused or 
made worse by service-connected diabetes mellitus.




CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006).

2.  The Veteran does not have a heart disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through February 2003 and February 2007 
notice letters, the Veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the February 2003 and February 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2003 and 
February 2007 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided prior to 
the initial adjudication of the Veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was provided such notice in a February 2007 letter.  
The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  Nothing about the evidence or 
any response to the RO's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records of his post-service 
treatment at various VA medical facilities and records of 
treatment from private providers.  The Veteran was provided 
with a VA examination in December 2008; report of that 
examination has been associated with the claims file.  
Additionally, the Veteran and his representative have both 
submitted written argument, and the Veteran testified before 
the undersigned Veterans Law Judge at a hearing in May 2006.  
Otherwise, neither the Veteran nor his representative has 
alleged that there are any outstanding records probative of 
the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for hypertension 
and a heart disability, both secondary to service-connected 
diabetes mellitus.  

Service connection on a secondary basis is warranted when it 
is shown that disability is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not previously been VA's practice, which 
strongly suggests that the change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the appellant's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

Relevant evidence of record consists of the Veteran's service 
treatment records and post-service records of his ongoing 
treatment at various VA medical facilities and with private 
treatment providers, as well as report of a VA medical 
examination conducted in December 2008.  Review of the 
Veteran's service treatment records reflects that they are 
silent as to any complaints of or diagnosis for hypertension 
or any other heart disability.  The Veteran's private 
treatment records reflect that he was first diagnosed with 
diabetes mellitus in November 1993 and with both hypertension 
and coronary artery disease in March 1997.  The Veteran 
underwent a double bypass surgery in March 1997 to treat his 
coronary artery disease and has been under consistent medical 
treatment by his private treatment provider since that time.  
Records of the Veteran's post-service treatment by VA 
treatment providers similarly reflect that he has received 
ongoing treatment for his hypertension and coronary artery 
disease at VA medical facilities.  VA treatment records also 
reflect that the Veteran was diagnosed with congestive heart 
failure in July 2007 and has also received treatment for that 
disorder since that time.

The Veteran was provided a VA cardiac examination in December 
2008.  Report of that examination reflects that the examiner 
reviewed the Veteran's claims file and medical history and 
elicited a history from the Veteran in addition to completing 
physical examination.  The examiner acknowledged the 
Veteran's 1997 bypass surgery and noted his current diagnoses 
of hypertension, coronary artery disease, and congestive 
heart failure.  Physical examination also revealed a soft 
systolic murmur, and electrocardiographic testing revealed 
moderate heart enlargement.  The examiner opined that it was 
less likely than not that the Veteran's diagnosed 
hypertension and heart disease are etiologically related to 
his service-connected diabetes mellitus.  In that connection, 
the examiner noted first that there was no evidence of any 
diabetic nephropathy or proteinuria to suggest a link between 
the Veteran's diabetes mellitus and his hypertension.  The 
examiner further noted that the Veteran had multiple risk 
factors, including his gender, hypertension, sedentary 
lifestyle, and prior tobacco abuse, that likely contributed 
to his heart disease.  The examiner thus concluded that it 
was less likely than not that the Veteran's diabetes mellitus 
was etiologically linked to his heart disease.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2006.  At that hearing, the Veteran 
contended that his hypertension and heart disease are related 
to his diabetes mellitus, although he stated that he has 
never been told of a connection by his treating physicians.

The Veteran was also provided a VA examination in October 
2005 regarding his service-connected diabetes mellitus.  In 
that examination, the examiner opined that the Veteran's 
coronary artery disease was more likely than not related to 
his diabetes mellitus.  However, the examiner was unable to 
review the Veteran's claims file or his medical records at 
the examination and was not instructed to evaluate the 
Veteran's hypertension or any heart disease in relation to 
his service-connected diabetes mellitus.  Further, the 
examiner offered no rationale for her opinion in the 
examination report.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for hypertension and 
other heart disability secondary to his service-connected 
diabetes mellitus.  The Board finds that the greater weight 
of the medical evidence is against a finding of a link 
between the Veteran's hypertension or his coronary artery 
disease and his service-connected diabetes mellitus.

Because the question of whether a disability such as 
hypertension or coronary artery disease is related to another 
disorder such as diabetes mellitus is a medical question 
requiring expertise, the Board relies upon the December 2008 
VA examiner's opinion in making its determination.  The 
examination report reflects that the examiner comprehensively 
examined the Veteran's claims file and understood the medical 
questions asked by the originating agency.  Additionally, the 
December 2008 VA examiner offered a rationale for his opinion 
that the Veteran's hypertension and heart disease are less 
likely than not related to his service-connected diabetes 
mellitus, relying on the examination and his medical 
expertise in concluding that any connection between the 
Veteran's service-connected diabetes mellitus and his 
hypertension and heart disease was doubtful.  Specifically, 
the examiner noted the absence of any indication of diabetic 
nephropathy or any other kidney problems and concluded that 
the Veteran's diagnosed hypertension was therefore not linked 
to the Veteran's service-connected diabetes mellitus.  
Similarly, the examiner concluded that the Veteran had 
multiple risk factors other than diabetes mellitus, such as 
hypertension, a sedentary lifestyle, and earlier tobacco 
abuse, that likely contributed to his heart disease.  
(Although the examiner specifically identified diabetes as a 
risk factor for coronary artery disease, it appears from the 
context of the report that the examiner concluded that other 
risk factors were the identified causes in this specific 
case, namely, problems like tobacco use.)  Thus, the Board 
finds persuasive the negative medical opinion provided by the 
VA examiner in December 2008.

Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
Veteran's service-connected diabetes mellitus and his 
hypertension and other heart disease.  In so finding, the 
Board notes that the October 2005 VA examiner's opinion 
appears to have been based on that examination alone, with no 
reference to the Veteran's medical history, treatment 
records, risk factors, or other findings.  Given the lack of 
any reference to the Veteran's medical history or any 
rationale for the opinion, and in light of the reasoned 
negative opinion offered by the subsequent VA examiner in 
December 2008, which relied on both a physical examination 
and consideration of the Veteran's medical history, the Board 
finds the October 2005 VA examiner's statement to be of 
little probative value.  See, e.g., Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008) (a medical opinion is not 
entitled to any weight if it contains only data and 
conclusions). The December 2008 VA examiner, by contrast, 
provided a report that set out the Veteran's history, and his 
findings, in detail, and contained fully articulated reasons 
for his conclusions.  For these reasons, the Board concludes 
that the December 2008 VA examiner's opinion is of greater 
weight.  

The Board has considered the Veteran's contentions that his 
hypertension and heart disability are etiologically related 
to his service-connected diabetes mellitus.  The Veteran, 
however, has not demonstrated that he has any medical 
expertise to make such an opinion or diagnosis.  The Board 
notes that although the Veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disability.  As a layperson without the 
appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as the etiology of any disability.  See 
Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claims for 
service connection for hypertension and a heart disability 
secondary to service-connected diabetes mellitus must be 
denied.  In reaching this conclusion, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b); however, 
the preponderance of the evidence is against the Veteran's 
claims.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension as 
secondary to diabetes mellitus is denied.

Entitlement to service connection for a heart disability as 
secondary to diabetes mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


